Citation Nr: 1033872	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-01 112	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, 
including peptic ulcer disease (PUD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; B.F.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and April 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to TDIU and service 
connection for a digestive disorder, respectively.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in September 2008.  A copy of the hearing transcript has 
been associated with the claims file.

The issues on appeal were previously remanded by the Board in 
February 2009 for additional development.  That development has 
been completed, and the case is once again before the Board for 
appellate review.

In July 2010, the Veteran submitted additional evidence in 
support of his claims, along with an appropriate waiver of RO 
consideration.  Therefore, the Board may proceed.  See 38 C.F.R. 
§ 20.1304(c) (2009) (any pertinent evidence accepted directly at 
the Board must be referred to the agency of original jurisdiction 
(AOJ) for initial review unless this procedural right is waived 
by the appellant).


FINDINGS OF FACT

1.  The Veteran's digestive disorder is not etiologically related 
to service.

2.  The Veteran does not meet the schedular criteria for TDIU, 
and the Veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a digestive disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

2.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 
A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for 
TDIU, a letter dated May 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  An additional letter was 
sent in October 2005 prior to the initial adjudication of the 
Veteran's claim for service connection for a digestive disorder.  
In both letters, the Veteran was notified of the evidence that 
was needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice addressing the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim may not have been received prior to the initial 
adjudication of the Veteran's claims, such error was harmless 
given that service connection and TDIU are being denied, and 
hence no rating or effective date will be assigned with respect 
to these claims.

The Veteran's service treatment records, VA treatment records, 
non-VA treatment records, VA authorized examination reports, lay 
statements, and hearing transcript have been associated with the 
claims file.  In accordance with the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187-8 (2002), VA made 
several attempts to obtain records associated with a disability 
claim filed by the Veteran with the Social Security 
Administration (SSA).  Unfortunately, the SSA indicated in a July 
2007 letter that it was unable to locate the Veteran's medical 
records.  In light of such response, the Board finds that any 
further attempts to obtain these records would be futile; VA's 
duty has therefore been discharged.  38 C.F.R. § 3.159(c)(2).  
Similarly, the Board concludes that VA's duty to assist has been 
fulfilled with respect to treatment records from the Veteran's 
family physician, Dr. Townsend.  In this regard, the Veteran 
submitted a statement in July 2003 indicating that Dr. Townsend 
is deceased and that "there is no way...[to] get records from 
him."  See Correspondence received July 31, 2003.  38 C.F.R. § 
3.159(c)(1).

The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his claims.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
provide opinions on the Veteran's employability and the etiology 
of his digestive disorder.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran underwent an induction examination in July 1966.  No 
relevant abnormalities were noted.  The Veteran complained of 
intestinal gastric trouble in June 1968.  He reported that he had 
vomited after bending over.  He was treated with Donnagel P.G.  
The Veteran reported feeling better the next day, though his 
stomach still hurt a little.  He was advised to continue the 
Donnagel for another day.  No relevant abnormalities were noted 
during his September 1968 separation examination, and the Veteran 
denied a history of stomach or intestinal trouble.

VA treatment records dated May 1980 show the Veteran had reported 
feeling sick in his stomach during the previous few mornings.  
May 1980 and February 1981 records show a diagnosis of a duodenal 
ulcer and gastritis based on radiographic examination.  
Additional records dated July 1984 noted a history of PUD.  The 
Veteran was diagnosed with gastritis, with active PUD to be ruled 
out.  In June 1994, the Veteran complained of indigestion and 
pain after eating.  He was diagnosed with PUD.  Records dated 
March 2005 indicate active gastroesophageal reflux disease 
(GERD).

The Veteran testified at a Board hearing in September 2008.  With 
respect to his digestive disorder, he stated that he did not have 
any difficulties when he ate sea rations.  However, he had 
problems when he ate hot rations.  He ate several rolls of Tums 
or Rolaids after he returned to base.  After service, he watched 
what he ate, and later sought treatment, but had similar symptoms 
ever since active duty.

The Veteran was afforded a VA examination in March 2010.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
prior history of PUD, GERD, and gastritis.  He had been treated 
with Ranitidine, and more recently treated with Omeprazole.  His 
current symptoms included postprandial epigastric burning and 
cramping pain, especially with fried foods.  He denied any 
heartburn or dysphagia, but acknowledged occasional diarrhea.  He 
denied any rectal bleeding, melena, nausea, vomiting, and 
hematemesis.  On examination, there was no indication of 
abdominal tenderness.  No liver, kidney, or spleen masses were 
palpable.  Bowel sounds were normal.  Thyroid, kidney, and liver 
functions had been normal.  The examiner diagnosed chronic 
dyspepsia.  He further opined that it was unlikely that the 
Veteran's condition had its origins while he was in military 
service.  Although the Veteran had gastrointestinal symptoms for 
many years, his service records showed only one isolated period 
of treatment in 1968.

Based on the evidence of record, the Board finds that service 
connection for a digestive disorder is not warranted.  Although 
the VA examiner diagnosed the Veteran with chronic dyspepsia, he 
concluded that it was unlikely to be related to the Veteran's 
time in service.  The examiner based his opinion on a review of 
the claims file, a history provided by the Veteran, and physical 
examination of the Veteran.  There is no other competent medical 
evidence which contradicts the VA examiner's opinion or otherwise 
supports the conclusion that dyspepsia was incurred in service.

The Board acknowledges the Veteran's lay testimony in this case.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing 
the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board notes that while the Veteran is certainly 
competent to report symptoms, he has not been shown to be 
competent to identify specific disorders based solely on 
observation, and he has not demonstrated the medical knowledge 
required to establish an etiological nexus between his symptoms 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed disorder and the 
Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the Board notes that the 
Veteran denied any gastrointestinal complaints during his 
separation examination.  In May 1980, during his first documented 
treatment after service, the Veteran reported gastric distress 
for only the previous few mornings.   Although the Veteran has a 
long history of treatment, his records do not reflect that he 
ever reported to his physicians that he had symptoms ever since 
service.  These findings weigh heavily against the claim he now 
makes that he has had problems ever since service.  The Board is 
not holding that corroboration is required.  Rather, the Board 
finds his assertions to be less credible than the normal 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

C.  TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the non-disabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established in this 
case for the following disabilities: posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling; and diabetes 
mellitus type II, rated as 20 percent disabling.  The combined 
disability rating is 60 percent.

Although the Veteran's service-connected disabilities do not meet 
the threshold percentage requirement to establish eligibility for 
TDIU pursuant to 38 C.F.R. § 4.16(a), his claim will nonetheless 
be evaluated to determine whether his service-connected 
disabilities preclude him from engaging in substantially gainful 
employment (i.e. work which is more than marginal, that permits 
the individual to earn a "living wage").  See 38 C.F.R. § 
4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different position 
than other veterans having the same compensation rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain or 
keep employment.  The ultimate question is whether the Veteran, 
in light of his service-connected disabilities, is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

In his February 2004 claim for a TDIU, the Veteran indicated that 
he had been self-employed as a carpenter, but had stopped working 
in October 2002 due to disability.  He identified arthritis of 
the lumbar spine as the service-connected disability that 
prevented him from securing or maintaining employment.  However, 
as noted above, the Veteran is not service-connected for a lumbar 
spine disability.

During an August 2003 VA examination for PTSD, the Veteran 
reported that he had worked as a carpenter until 1988, when he 
injured his back while lifting a heavy object.  He remained in 
the profession and worked his way up to a supervisory position.  
However, by November 2002, his back pain, arthritis, high 
cholesterol, ulcers, nephritic syndrome, urinary tract 
infections, and bronchitis put an end to his ability to work.  
The examiner noted a GAF score of 50-55, and indicated that the 
Veteran was mentally normal from a cognitive standpoint.

Records dated July 2004 reflect a GAF score of 40.

An additional examination was obtained in October 2004.  The 
examiner was asked to comment on the effect of the Veteran's 
service-connected PTSD on his employability.  The examiner 
reviewed the Veteran's electronic records and took a detailed 
history from him.  After reviewing the evidence, the examiner 
opined that the Veteran's lack of employability was more due to 
his arthritis, chronic back pain, and chronic obstructive 
pulmonary disease (COPD) than his PTSD.

A June 2005 SSA decision noted that the Veteran had a high school 
education, had severe impairments of PTSD and a back injury, and 
was unable to perform the requirements of his past relevant work.  
He had a skilled work background, but no skills that were 
transferable to jobs within his residual functional capacity, and 
his residual functional capacity for the full range of sedentary 
work was reduced by additional limitations.

The Veteran was afforded an additional examination for PTSD in 
January 2008.  With respect to employment, the examiner noted 
that the Veteran worked consistently until his back injury in 
1988.  Although he moved to more supervisory positions, he 
eventually had to stop working altogether.  He reported mild 
problems with irritability and anger on the job, but his physical 
issues appeared to be the main limiting factor in terms of his 
work.

The Veteran also underwent a VA employability examination in 
January 2008.  The examiner noted current diagnoses of chronic 
lower back pain, diabetes mellitus without complications, 
essential hypertension, hyperlipidemia, moderately severe COPD, 
depression associated with PTSD, and neurosensory hearing loss.  
The examiner commented that the Veteran's back and breathing 
problems made it impossible for him to do the sort of work which 
required bending, lifting, climbing, and prolonged periods on his 
feet.

VA treatment records dated June 2008 include a PTSD screening 
questionnaire.  Under the vocational category, the Veteran 
indicated that he was currently unemployed secondary to back 
pain.

The Veteran testified at a Board hearing in September 2008.  With 
respect to employability, the Veteran stated that he was self-
employed as a carpenter for a long time, but that he was now 
totally disabled due to his PTSD.

Based on the evidence of record, the Board finds that a TDIU is 
not warranted.  Although there is evidence that the Veteran's 
occupational functioning is limited by his service-connected 
disabilities, the record does not establish that the Veteran is 
unemployable due solely to those disabilities.  The January 2008 
VA employability examination report noted that the Veteran's 
diabetes mellitus was without complications.  Moreover, although 
the Veteran's PTSD affects his ability to work, the assigned 50 
percent disability rating already contemplates a significant 
occupational impairment.  Instead, the evidence indicates that 
the Veteran's nonservice-connected disabilities, particularly his 
back condition and COPD, are the primary impediments to his 
inability to secure and maintain employment.

There is also no probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to his service-
connected disabilities that would take the case outside the norm 
so as to warrant referral for extra-schedular rating 
consideration.  Therefore, the claim for entitlement to TDIU must 
be denied.


ORDER

Service connection for a digestive disorder is denied.

A total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU) is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


